—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that he did not voluntarily, knowingly and intelligently enter that plea (see, People v Sparrow, 222 AD2d 1114, lv denied 87 NY2d 977). Upon our review of the record, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cattaraugus County Court, Himelein, J.— Attempted Criminal Possession Controlled Substance, 3rd Degree.) Present — Denman, P. J., Hayes, Pigott, Jr., Callahan and Fallon, JJ.